DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted amended claim 13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions have acquired a separate status in the art in view of their different classifications, the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant's election with traverse of claims 1-12 and 18-20 in the reply filed on 12/14/20 is acknowledged.  The traversal is on the ground(s) that as amended claim 13 should be examined along with the elected claims.  This is not found persuasive because based on original presentation the inventions have acquired a separate status in the art in view of their different classifications, the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic .
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In line 9, the claim recites “the passage”. This limitation lacks antecedent basis within the claim. 
Claim 2: In line 2, the claim recites “the second element”. This limitation lacks antecedent basis within the claim. Is this the second case element?
Claim 2: In line 3, the claim recites “the second element”. This limitation lacks antecedent basis within the claim. Is this the second case element?

Claim 2: In line 5, the claim recites “the first element”. This limitation lacks antecedent basis within the claim. Is this the first case element?
Claim 2: In line 9, the claim recites “the first element”. This limitation lacks antecedent basis within the claim. Is this the first case element?
Claim 7: In line 2, the claim recites “the second element”. This limitation lacks antecedent basis within the claim. Is this the second case element?
Claim 8: In line 2, the claim recites “the second element”. This limitation lacks antecedent basis within the claim. Is this the second case element?
Claim 9: In line 2, the claim recites “the second element”. This limitation lacks antecedent basis within the claim. Is this the second case element?
Claim 11: In line 2, the claim recites “the second element”. This limitation lacks antecedent basis within the claim. Is this the second case element?
Claim 12: In line 2, the claim recites “the second element”. This limitation lacks antecedent basis within the claim. Is this the second case element?
Claim 20: In line 2, the claim recites “the second element”. This limitation lacks antecedent basis within the claim. Is this the second case element?
Claim 20: In line 3, the claim recites “the second element”. This limitation lacks antecedent basis within the claim. Is this the second case element?
Claim 20: In line 5, the claim recites “the first element”. This limitation lacks antecedent basis within the claim. Is this the first case element?
Claim 20: In line 9, the claim recites “the first element”. This limitation lacks antecedent basis within the claim. Is this the first case element?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood in light of the 112 rejections as set forth under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, claim(s) 1, 3, 5-12 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Hiranuma (CH 702865, English translation relied upon for reference herein).
Claim 1: Hiranuma provides a method of assembling a timepiece
comprising a watch movement (6) and a water-resistant case (2), the method comprising:  a first stage of closing the case by fitting and securing a first case element (2), and then a second stage of closing the case by actuation of a second case element (31/32), the second case element being mobile between a first configuration (Fig. 2), in which a fluid communication between the interior of the case and an environment outside the case is permitted, and a second configuration (Fig. 3), in which the fluid communication between the interior of the case and the environment outside the case is limited (Fig. 3), the second stage of closing being an actuation of the passage of the second element from the first configuration to the second configuration (Figs. 2-3).
Claim 3: Hiranuma provides a third stage of testing the sealing integrity of the case subsequently to the second stage of closing the case (paragraph [0059]).
Claim 5: Hiranuma provides the first stage of closing the case comprises screwing a back onto a case middle (paragraph [0032]).
Claim 6:  Hiranuma provides screwing the back onto the case middle deforms a first sealing gasket (unlabeled gasket attached to 2 near label 33 in Fig. 2).
Claim 7: Hiranuma provides the second stage of closing the case comprises a displacement of the second element from the first configuration to the second configuration (Figs. 2-3).
Claim 8: Hiranuma provides the second element (31/32), in the second configuration, is in a situation of contact with a second sealing gasket (27, Fig. 3) and, in the first configuration, in a situation of interrupted contact or partially interrupted contact with the second sealing gasket (Fig. 2).
Claim 9: Hiranuma provides the second element is a stem (32) and wherein, in the first configuration, the stem exhibits a portion of reduced cross section (34) facing the second sealing gasket (Fig. 2).
Claim 10: Hiranuma provides actuating the second case element so as to position the second case element in the first configuration (Fig. 2), the actuating being prior to the first stage of closing the case (the second case element 31/32 would need to be assembled prior to the case  being screwed on).
Claim 11: Hiranuma provides the second element is a stem (32) and wherein a displacement in order to place the second element in the first configuration requires an action on a third element (41) of the watch movement (Fig. 2-3, paragraph [00477]).
Claim 12: Hiranuma provides the second element is a stem (32) and wherein a displacement in order to place the second element in the second configuration is performed independently of an action on a third element (41) of the watch movement (paragraph [0047]).
Claim 18: Hiranuma provides the second case element is a stem (32).
Claim 19: Hiranuma provides the stem (32) is at least one selected from the group consisting of: a winding stem, a stem of a valve, and a stem of a push-button (Figs. 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood in light of the 112 rejections as set forth under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, claims 2,4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CH 702865, English translation relied upon for reference herein).
Claim 2: Hiranuma provides the second element (31/32) is arranged so that the passage from the first configuration to the second configuration of the second element causes a displacement of fluid inside the case by: passage of the first element from a third configuration, in which a fluid communication between the interior of the case and the environment outside the case is permitted, to a fourth configuration, in which the fluid communication between the interior of the case and the environment outside the case is limited; or positioning and securing the first element (2) on the case (Fig. 2, paragraphs [0052-0056]); but fails to disclose the displacement of fluid inside the case is of less than or equal to 25% of the displacement of fluid caused by positioning or securing the first element on the case.
However, Hiranuma discloses the claimed invention except for the displacement of fluid inside the case is of less than or equal to 25% of the displacement of fluid caused by positioning or securing the first element on the case.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the displacement of fluid inside the case to be less than or equal to 25% of the displacement of fluid caused by positioning or securing the first element on the case, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 4: The examiner takes OFFICIAL NOTICE that one of ordinary skill in the art would adjust the rate of the movement prior to the first stage of closing the case in order to provide a fully assembled timepiece. 
Claim 20: Hiranuma provides the second element (31/32) is arranged so that the passage from the first configuration to the second configuration of the second element causes a displacement of fluid inside the case by: passage of the first element from a third configuration, in which a fluid communication between the interior of the case and the environment outside the case is permitted, to a fourth configuration, in which the fluid communication between the interior of the case and the environment outside the case is limited; or positioning and securing the first element (2) on the case (Fig. 2, paragraphs [0052-0056]); but fails to disclose the displacement of fluid inside the case is of less than or equal to 10% of the displacement of fluid caused by positioning or securing the first element on the case.
However, Hiranuma discloses the claimed invention except for the displacement of fluid inside the case is of less than or equal to 10% of the displacement of fluid caused by positioning or securing the first element on the case.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the displacement of fluid inside the case to be less than or equal to 10% of the displacement of fluid caused by positioning or securing the first element on the case, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        2/25/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726